Detailed Office Action
	The communication dated 10/6/2020 has been entered and fully considered. Claims 7-10 are withdrawn form examination. Claim 1-10 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 10/6/2020 is acknowledged.  The applicant does not present any argument (s) as to the reason(s) for the election to be considered with traverse.  As such, the election is considered to have been made without traverse. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 7, add “multilayer” before “film”
In lines 5 and 6, replace “an orthodontic appliance” with “the orthodontic appliance”. This limitation is already recited in lines 1 and 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINZ (WO-2010043419-A1), hereinafter HINZ as evidenced by ISOFOLAN data sheet, hereinafter ISOFOLAN.
Regarding claim 1, HINZ discloses a method that reads on the applicant claims of A method for producing an orthodontic or dental appliance {[0001], [0003]}, comprising: 
laminating a layer of polyethylene terephthalate (PET) with a layer of polyethylene to form a multilayer film {[0007], [0019] note that as shown in [0007] the layer 1 can be PET, [0029] note that as evidenced by ISOFOLAN, ISOFOLAN is polyethylene, [FIG. 1] 1 is the PET layer and 4 is the insulating layer or ISOFOLAN or PE}, 
forming the multilayer film into the shape of an orthodontic appliance {[0002], [0007] note teaching on deep-drawing on a jaw model that forms the orthodontic appliance}; 
trimming the formed film to a desired shape {[0019] note the teaching on removing excess film using miller cutter that is interpreted as trimming to get the desired shape}; 
and removing the layer of polyethylene {[0026]}. 
Regarding claims 2 and 6, HINZ discloses a method that reads on the applicant claims of further comprising the step of providing a second layer of PET adjacent the layer of PET (claim 2) {[0021] note the second hard layer 5 can be PET as shown in [0007], [FIG. 1] PET layer 1 is adjacent to PET layer 5 that is the second layer of PET},  
and providing a plurality of functional elements between the two layers of PET (claim 2), wherein the functional elements are embedded in one of the layers of PET (claim 6) {[0020] note that holding elements or auxiliary parts are the functional elements that are between the two layers of PET since they are located on the top surface of layer 1 that receives the second layer of PET as described above, note that these functional elements are installed on the first PET layer thus they are embedded in the first PET layer (together with adhesion promoter which is part of the PET layer}.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HINZ.
Regarding claims 4 and 5, HINZ discloses all the limitations of claims 2 and 1 as discussed above. HINZ, further, discloses a method that reads on the applicant claims of a functional layer between the two layers of PET (claim 4), wherein the functional layer is formed from thermoplastic material (claim 5) {[0021] note the soft layer 6 is the functional layer that is made of thermoplastic, [FIG. 1] note 6 is between the two PET layers 1 and 5}.
However, as discussed above, HINZ discloses that the functional elements are embedded in one of the PET layer and is silent on the functional elements being embedded in the functional layer, thus silent on the limitation of “wherein the functional elements are embedded in a functional layer”.
 At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the functional elements and have embedded them in the functional, soft thermoplastic layer that HINZ discloses, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
One would have been motivated to have rearranged these elements in the soft layer of HINZ, since in this configuration these sensitive elements would have been protected by the two hard PET layers 1 and 5 from both sides. Furthermore, incorporation of any element is more convenient in a soft layer as opposed to a hard layer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HINZ as applied to claims 2 and 1 above, and further in view of SAKIMURA (US-2012/0295212), hereinafter SAKIMURA.
Regarding claim 3, HINZ discloses all the limitations of claims 2 and 1. HINZ further discloses that auxiliary parts in general can be incorporated into the orthodontic appliance {[0020]}. HINZ, however, is silent on the specific type of these functional elements or auxiliary parts that can be used. Therefore, an artisan would have been motivated to look to prior art to determine appropriate types of these functional elements.
In the same filed of endeavor that is related to orthodontic material and laminates, SAKIMURA disclose a method that reads on the applicant claim of wherein the functional elements are selected from the group consisting of sensors and actuators {[abstract], [0032], [0034] note that vibrator motor is the actuator}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the vibration device of SAKIMURA in the method of HINZ and have used this vibrator as the auxiliary part that HINZ discloses. The advantage of this vibration device as disclosed by SAKIMURA is that it can be used for orthodontic treatment {[0009]}. This treatment is in line with the objectives of the method of HINZ for production of dental splints or retainers {[0003]}.

ConclusionAny inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748